       Case 5:20-cv-00024-TES-MSH Document 11 Filed 05/12/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


VARANCE ANTHONY HIBBERT,

         Plaintiff,
                                                        CIVIL ACTION NO.
v.
                                                       5:20-cv-00024-TES-MSH
Warden BENJAMIN FORD, et al.,


        Defendants.

                                    ORDER OF DISMISSAL



        Plaintiff Varance Anthony Hibbert, an inmate in the Georgia Diagnostic and

 Classification Prison in Jackson, Georgia, filed a pro se civil rights complaint pursuant to

 42 U.S.C. § 1983. [Doc. 1]. Plaintiff also sought leave to proceed in this action in forma

 pauperis. [Doc. 2]. Although Plaintiff submitted an affidavit and a certification form, he

 did not submit a printout of his prison transactions for the previous six months. See [id.].

 Thus, the magistrate judge ordered Plaintiff to file a new certified account statement

 including a printout of his transactions for the previous six months. [Doc. 7]. The

 magistrate judge gave Plaintiff 21 days to submit the new account statement and

 cautioned Plaintiff that his failure to fully and timely comply could result in the

 dismissal of this action. [Id. at p. 2].
       Case 5:20-cv-00024-TES-MSH Document 11 Filed 05/12/20 Page 2 of 3



        Thereafter, Plaintiff did not submit a new account statement, and the United

States Postal Service returned the Order as undeliverable. [Doc. 8]. Plaintiff’s failure to

keep the Court apprised of his current address constitutes a failure to prosecute this

case, and insofar as the Court has no information as to Plaintiff’s current whereabouts,

this action cannot proceed. Accordingly, the magistrate judge ordered Plaintiff to

respond and show cause why this case should not be dismissed for failure to comply

with the previous Order. [Doc. 9]. The magistrate judge again gave Plaintiff 21 days to

respond and cautioned Plaintiff that his failure to do so would result in the dismissal of

this case. [Id. at p. 2].

        More than 21 days have now passed since the magistrate judge entered the

second Order, and Plaintiff has not responded. Additionally, the United States Postal

Service has also returned that Order to the Court as undeliverable. [Doc. 10]. Thus,

because Plaintiff has failed to comply with the previous Orders or to otherwise

prosecute his case, the Court now DISMISSES the Complaint without prejudice. See

Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir.

2006) (per curiam) (first citing Fed. R. Civ. P. 41(b) and then citing Lopez v. Aransas Cty.

Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)) (“The court may dismiss an action sua

sponte under Rule 41(b) for failure to prosecute or failure to obey a court order.”).

        SO ORDERED, this 12th day of May, 2020.

                                [signature on following page]



                                              2
Case 5:20-cv-00024-TES-MSH Document 11 Filed 05/12/20 Page 3 of 3



                             S/ Tilman E. Self, III
                             TILMAN E. SELF, III, JUDGE
                             UNITED STATES DISTRICT COURT




                                3
